ITEMID: 001-21997
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: OSTRUZIAROVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Slovak national, born in 1930 and living in Klokočov.
A.
On 25 May 1994 the applicant lodged an action with the Čadca District Court (Okresný súd - “the District Court”) in which she claimed that her neighbours should remove a fence, that they should stop disturbing her in the enjoyment of her property and that a certificate according to which her neighbours owned a plot was void.
On 31 August 1995 the parties, assisted by a judge of the District Court, reached a friendly settlement of the case. The agreement was signed by both the applicant and her son whom she had authorised to represent her in the proceedings. On the same day the District Court issued a decision in which it approved the terms of the settlement under which each party undertook to respect the other party’s property rights.
Subsequently the applicant requested that the District Court’s decision of 31 August 1995 should be quashed. She submitted that the agreement was unlawful as it determined the property rights of other co-owners who had not been a party to the proceedings and that she had signed it under pressure. In particular, the applicant alleged that the judge dealing with the case had shouted at her, that she had called a policeman to the court room and had threatened to evict the applicant should she not sign the agreement. The applicant further complained that she had not been able to duly verify whether her property had been specified correctly in the agreement.
Another judge of the District Court dismissed the request on 16 October 1996 after having heard the participants and the policeman concerned. It was established that the latter’s presence had been ordered because of the parties’ undisciplined behaviour in the course of the previous hearing. The District Court found no reliable evidence indicating that either the judge or the policeman had exercised any pressure on the applicant or her representative. The latter confirmed that he had signed the agreement after having glanced through it. The court held that the applicant and her representative had signed the agreement freely within the meaning of Section 37 (1) of the Civil Code (see “Relevant domestic law” below) and concluded that the agreement was valid. Finally, the District Court found that the agreement concerned exclusively the applicant’s share in the relevant property and that the rights of the other co-owners remained unaffected.
The applicant appealed and alleged that the agreement was contrary to Sections 37 and 39 of the Civil Code. In particular, she maintained that she and her son had been deterred by the presence of a policeman and had signed the agreement at the judge’s insistence notwithstanding that she had not understood its terms. She further alleged that the agreement had unlawfully modified the rights of other co-owners of the real property.
On 26 February 1997 the Banská Bystrica Regional Court (Krajský súd - “the Regional Court”) upheld the first instance judgment as it considered that the friendly settlement agreement was not invalid under the law within the meaning of Section 99 (3) of the Code of Civil Procedure.
The Regional Court noted that the presence of a policeman at the hearing before the District Court could not be considered, as such, as a threat, that it had been justified by the need to ensure a proper conduct of the proceedings and that the applicant had failed to show that the judge or the policeman had exercised any pressure on her. In the court’s view, the agreement was in any event valid as it had been signed by the applicant’s son who had been duly authorised to act on her behalf within the meaning of Section 28 (2) of the Code of Civil Procedure.
The Regional Court also noted that in the agreement the applicant had recognised, on her own behalf, that the defendants were owners of the plot at issue. It pointed out that the rights of any other person to contest the ownership of the plot remained unaffected.
In the appellate proceedings the applicant was represented by a lawyer. She attended the hearing and was given the floor. When she started speaking the judge told the applicant that she should keep herself at a greater distance so that she would not splutter at her. As a result, the applicant was distressed and was not able to finish her speech.
On 10 May 1997 the applicant complained about this fact to the Ministry of Justice.
The applicant also lodged an appeal on points of law with the Supreme Court (Najvyšší súd). She alleged that she had concluded the agreement under psychological pressure without having understood its terms. She further stated that she had not been able to act before the appellate court.
On 16 June 1997 the Supreme Court rejected the applicant’s appeal on points of law on the ground that such a remedy was not available in the case. In its decision the Supreme Court noted that in the appellate proceedings the applicant had had full opportunity to submit her arguments both through her lawyer and in person and that all relevant evidence suggested by her had been taken.

On 14 July 1997 the Ministry of Justice informed the applicant that the Regional Court judge had not intended to confuse or offend the applicant. The Ministry found therefore no reason for disciplining the judge.
B. Relevant domestic law
Civil Code
Section 37 (1) provides that for a legal act to be valid, it is to be carried out freely, with serious intention, certainly and comprehensibly.

Pursuant to Section 39, a legal act is void if its contents or purpose contradicts or circumvents the law or is contrary to boni mores.

Code of Civil Procedure
Section 28 (2) provides that an authority to represent a party in the proceedings as a whole cannot be restricted. A representative with such an authority can carry out all acts a party to the proceedings is entitled to.
Under Section 99 (1), parties may terminate civil proceedings by means of a friendly settlement if it is compatible with the nature of the case. Courts should always make an attempt with a view to securing a friendly settlement.
Section 99 (2) provides that a court shall decide whether or not it approves a friendly settlement. A settlement cannot be approved if it is contrary to the law.
Pursuant to Section 99 (3), an approved friendly settlement has the effect of a final judgment. A court may, however, quash an earlier decision on the approval of a settlement agreement if the latter is void under the relevant law.
